Citation Nr: 9929630	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  98-05 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from April 
1961 to April 1967.  His service included a tour of duty in 
the Republic of Vietnam.

In February 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia, denied the 
veteran's claim for service connection for
post-traumatic stress disorder (PTSD).  Later that year, the 
veteran submitted additional evidence in support of his 
claim.  The RO considered the evidence and, in September 
1997, confirmed the earlier denial.  The veteran timely 
appealed to the Board of Veterans' Appeals (Board).


REMAND

The veteran alleges that he has PTSD as a result of stressful 
incidents in service, particularly in Vietnam, such as: (1) 
exposure to sniper fire while in a truck leaving an airfield, 
(2) observing enemy prisoners of war (POWs) in a South 
Vietnamese Army prison camp restrained with wires inserted 
through the palms of their hands, (3) being shot in the back, 
but having his flack jacket deflect the round, (4) observing 
a fellow soldier shoot a child who was believed to be 
approaching the base with an explosive device, (5) being 
subjected to repeated rocket & mortar fire, and (6) observing 
enemy prisoners "pushed from U.S. helicopters to their 
deaths at the north end of the air field."

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressors.  38 C.F.R. § 3.304(f); see also Cohen v. 
Brown, 10 Vet. App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  If VA determines the 
veteran engaged in combat with the enemy and his 
alleged stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records that 
corroborate his testimony or statements.  See Zarycki, 6 Vet. 
App. at 98.

A VA licensed clinical psychologist and a VA licensed 
clinical social worker who examined the veteran on various 
occasions from March 1993 to January 1997 diagnosed PTSD, and 
a VA psychiatrist who examined the veteran more recently, 
in April 1997, agreed with their diagnosis.  Other VA 
psychiatrists who have examined the veteran also have 
diagnosed PTSD.  See e.g., the report of a June 1996 
outpatient consultation in the mental health clinic.  This 
evidence is not refuted by any of the other medical evidence 
of record.  Therefore, the veteran clearly has PTSD, so this 
point is not in dispute.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992).  The dispositive issue thus 
becomes whether his PTSD is the result of the stressors he 
allegedly experienced in Vietnam.

In its September 1997 decision continuing to deny the claim, 
the RO indicated that it had provided the veteran with ample 
opportunity to submit more specific ("detailed") 
information concerning the stressors he alleges caused his 
PTSD-to permit independent objective verification of them-
but that he did not respond to the RO's request for this 
information.  There is no confirmation in the claims folder, 
however, that the RO gave him an opportunity to submit a 
buddy statement from "[redacted]," whom the veteran 
mentioned in his Notice of Disagreement (NOD) and Substantive 
Appeal (on VA Form 9) may be able to corroborate his 
allegations of stressful experiences in Vietnam.  There also 
is no confirmation that the RO apprised the veteran that he 
may submit other types of documentary evidence to 
substantiate his allegations.  Since VA is on notice of the 
possible existence of relevant evidence from "[redacted]," 
which, if obtained, might provide a basis for granting 
service connection, the RO should invite the veteran to 
submit it.  See Robinette v. Brown, 8 Vet. App. 69 (1995), 
citing 38 U.S.C.A. § 5103(a).  If obtained, the RO then may 
have sufficient information to contact the Commandant of the 
U.S. Marine Corps to permit a meaningful search to verify 
the stressors alleged.  See Zarycki v. Brown, 6 Vet. App. 91, 
93 (1995); Doran v. Brown, 6 Vet. App. 283, 289 (1994); 
VA Adjudication Procedure Manual M21-1, Part III, paragraph 
5.14(b)(5).

Further, if either his participation in combat or particular 
stressful experiences are corroborated, then the veteran 
should undergo another evaluation by a VA psychiatrist to 
obtain a medical opinion as to whether his PTSD is the result 
of a verified stressor in service.  See Russo v. Brown, 9 
Vet. App. 46, 52 (1996).  This is especially important in 
this case because it appears that all of the diagnoses of 
PTSD thus far have been based on stressful experiences in 
service as recounted by the veteran, himself, in the course 
of being examined and treated, as opposed to based on an 
actual review of his pertinent medical and personnel records 
from service and a confirmed stressor.  A diagnosis is only 
as good and credible as the history on which it is 
predicated.  See Reonal v. Brown, 5 Vet. App. 458 (1993); 
see also EF v. Derwinski, 1 Vet. App. 324, 326 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); Waddell 
v. Brown, 5 Vet. App. 454, 456 (1993).


Accordingly, this case hereby is REMANDED to the RO for the 
following development and actions:

1.  The RO should request that the 
veteran provide a comprehensive statement 
containing as much detail and information 
as possible concerning the specifics 
(i.e., the who, what, when and where 
facts) of the stressors that he alleges 
to have experienced while in the 
military-but particularly, while 
stationed in Vietnam during the war.  It 
is essential that his statement includes 
a full, clear and understandable 
description of the events in question, 
and that it contains identifying 
information concerning any other 
individuals whom purportedly were 
involved.  The veteran must specify 
whether any of the individuals that he 
identifies were wounded or killed in 
Vietnam, and whether he personally 
witnessed their injuries or deaths, or 
learned of their tragedies through other 
means.  When identifying these 
individuals, the veteran must provide 
their full names, ranks, and unit 
designations to the company level.  
He also must provide any information he 
has concerning other units that were 
involved, or any other identifying detail 
such as the best estimate of the date 
that the alleged incidents occurred and 
the type and location of the incidents, 
etc.  The veteran's statement should 
specifically include, but is not limited 
to, information concerning/from "[redacted] 
[redacted]," whom the veteran indicated in 
his NOD and Substantive Appeal 
(on VA Form 9) can corroborate his 
allegations.  The veteran hereby is 
informed that the court has held that 
asking him to provide underlying facts, 
such as the names of the individuals 
involved or the dates and the places 
where the claimed events occurred, does 
not constitute either an impossible or 
onerous burden.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  The veteran 
also should submit statements from former 
service comrades or others who can 
corroborate any of his claimed in-service 
stressful experiences.

2.  If the veteran submits evidence that 
corroborates the occurrence of one or 
more claimed stressful experiences in 
service, the RO should prepared the 
report referred to in paragraph 3, and 
proceed with the development requested in 
paragraphs 4 and thereafter.  Otherwise, 
the RO should attempt to corroborate the 
veteran's alleged in-service stressful 
experiences through all appropriate 
means, including, but not limited to, 
contacting the National Archives and 
Records Administration (NARA) and the 
Commandant of the Marine Corps, 
Headquarters, U.S. Marine Corps, 
Code MMRB, Quantico, Virginia 22134-0001.  
This may require that the RO first obtain 
morning reports and/or similar types of 
clarifying evidence from the National 
Personnel Records Center (NPRC), or from 
similar sources, and that the RO submit 
this information with any that is 
provided by the veteran, or others acting 
on his behalf, for consideration.

3.  The RO should prepare a report 
detailing the nature of any in-service 
stressful experience(s) determined to be 
established by the record.  This report 
is then to be added to the claims file.  
If no in-service stressful experience has 
been verified, then the RO should so 
state in its report, skip the development 
requested in paragraphs 4 and 5, and 
proceed with paragraph 6.

4.  After the above development is 
completed, the veteran should be examined 
by a VA psychiatrist, preferably who has 
not previously examined him, to determine 
whether it is at least as likely as not 
that his PTSD is the result of his 
military service, to include in Vietnam.  
Towards this end, the RO should provide 
to the examiner the report described in 
paragraph 3, above, and the examiner must 
be instructed that only the corroborated 
stressful experiences referred to therein 
may be considered for the purpose of 
determining whether exposure to an in-
service stressor has resulted in a 
current diagnosis of PTSD.  If a 
diagnosis of PTSD is deemed appropriate, 
then the examiner should explain how the 
diagnostic criteria of the DSM-IV are 
met, to include identification of the 
specific stressor(s) underlying the 
diagnosis, 
and comment upon the link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the RO.  Similarly, if a 
diagnosis of another type of psychiatric 
illness is deemed appropriate, whether in 
lieu of or in addition to PTSD, the 
examiner should explain the basis for the 
diagnosis, as well as comment upon the 
relationship, if any, between that 
diagnosis and the veteran's military 
service.

It also is imperative that the examiner 
review the claims folder, containing all 
evidence relevant to the case, including 
a copy of this REMAND.  The examination 
report must be typewritten and include 
all examination findings and the 
rationale underlying all opinions 
expressed, citing, if necessary, to 
specific evidence in the record.  The 
report should be associated with the 
other evidence on file in the veteran's 
claims folder.

5.  The RO should review the examination 
report to determine if it is in 
compliance with the directives of this 
REMAND.  If not, it should be returned, 
along with the claims file, for immediate 
corrective action..  See 38 C.F.R. § 4.2.

6.  After completion of the foregoing 
(and any additional development deemed 
warranted by the record), the RO should 
review the veteran's claim for service 
connection for PTSD on the basis of all 
pertinent evidence of record-to include 
that added to the record since the 
issuance of the most recent supplemental 
statement of the case (SSOC)-and in 
light of all pertinent legal authority 
and precedent.  The RO must provide 
adequate reasons and bases for 
its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in this REMAND.

7.  If the benefits sought by the veteran 
continue to be denied, then he and his 
representative should be furnished an 
SSOC and given an opportunity to submit 
written or other argument in response 
thereto before the case is returned to 
the Board for further appellate 
consideration.


The purpose of this REMAND is to accomplish additional 
development and adjudication; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  
See Kutscherousky v. West, No. 98-2267 (U.S. Vet. App. May 4, 
1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Sate. 4645, 4658 
(1994), 38  U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedural 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	KEITH W. ALLEN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).








